The plaintiff declared on a covenant contained in a deed to him from the defendant's intestate, one Eli Meekins. The covenant is in these words: "And I do hereby bind myself, my heirs, executors, and administrators, to warrant and forever defend all and singular the said premises unto the said Emanuel Jackson, his heirs and assigns, against myself and my heirs, and against all persons whomsoever, lawfully claiming or to claim the same or any part thereof."
The plaintiff entered into possession of the land, which is in South Carolina, during the lifetime of the covenantor, and has continued in possession ever since. After the death of the covenantor his widow filed a petition for dower in the courts of South Carolina. It was proved that by the laws of that State the widow of one dying intestate is entitled to her dower in all the land of which her husband was seized during the coverture, and that the jury may lay off her dower in the land, or may, in their discretion, if in their opinion such assignment cannot be made without injury to the interests of the parties concerned, ascertain the value of her dower, and direct the value of the same to be paid in money. In this case the jury ascertained the value of (189)  the dower interest, and there was a verdict and judgment against the plaintiff in this case for $590.68, with interest on $516.66 until paid, and costs, $52.33, and an execution issued for the same. Before the bringing of this suit the plaintiff paid the costs of the proceeding for the dower, to wit, $52.33, and during the pendency of the suit, and before the trial, he paid the whole judgment, amounting to $712.17. *Page 145 
There was a verdict for the plaintiff for the whole amount, subject to the opinion of the court upon the law of the case, with leave to set aside the verdict and enter a nonsuit in case it should be against the plaintiff, or otherwise should give judgment for whatever the plaintiff was entitled to.
His Honor, on consideration, gave judgment for the amount of the costs paid, $52.33, and the plaintiff appealed.
We interpret the warranty in the deed of Eli Meekins, of 7 October, 1851, a covenant for quiet enjoyment, and after some reflection conclude that the recovery by the widow of Meekins of the judgment of $590.68, the suing out of the execution, and enforcing the collection of the same, is, under the circumstances, an eviction, which entitles the plaintiff to his action of covenant on the warranty.
It seems by the law of South Carolina the widow is entitled to dower in all lands of which her husband was seized during the coverture, and that the jury may either assign dower by an allotment of a portion of the land, or, where the interests of all concerned require it, by an assessment of the value of the same, to be paid her in money. Dower was assigned in the latter mode, a judgment was rendered against Jackson for the same, a fieri facias sued out, and the moneys made thereon. If dower had been assigned by an allotment of land, followed on the part of the widow by an action of ejectment, and writ of possession executed, the case would have been free from all doubt. The case  (190) before us does not differ substantially from this. Dower is assigned in the land in a different mode, by force of the law, and the plaintiff makes satisfaction for the same under the compelling process of the law. This is the same, in all essential particulars, as a dispossession under a superior title pro tanto, both being, in substance, a disturbance of the possession by process of law.
It has been held in our State, in Coble v. Wellborn, 13 N.C. 388, that the purchase of an outstanding title established by an action of ejectment was not an eviction. The case differs from the one before us in the important particular that the purchase was voluntary and for the sake of peace — there being no actual coercion or enforcement of the superior title. The plaintiff has lost a part of the thing bought, occasioned by the right or claim of a third person enforced at law. This is eviction, and the judgment of the court below, in that particular, was correct.
We think there was error, however, in respect to the damages held *Page 146 
by the court to be recoverable in the action. The part of the judgment paid after the suit and before the trial was also recoverable. With respect to damage, we apprehend the law to be that proof of such may extend to all facts which occur or grow out of the injury, even up to the day of the verdict — excepting those facts which not only happened since the commencement of the pending suit, but do of themselves furnish sufficient cause for a new action. Indeed, it is upon this general principle that interest is computed up to the time of the verdict in an action for the nonpayment of a sum of money. Mr. Sedgwick in his work on damages says (page 104, 6): "It is agreeable to the principles of the common law that whenever a duty has been incurred pending the suit, for which no satisfaction can be had by a new suit, such duty shall be included in the judgment to be given in the action already depending." The enforcing of the judgment which constituted the eviction having been partly accomplished before the suit, it follows upon the principles laid down that all the damage resulting from the (191)  eviction should be given in the present suit.
There are two cases in the Massachusetts reports which appear to be somewhat analogous to this, upon the present point: Leffingwellv. Elliott, 10 Pick.; Brooks v. Moody, 20 ibid., 474, where it is held, in actions upon covenants of warranty against encumbrances, the plaintiffs may recover the amounts fairly and justly advanced to remove the encumbrances, although paid after the suit begins.
A question has been raised whether this be a local or transitory action, and, therefore, whether it be well brought in this State. The action being upon contract, is transitory, and is well brought. This point is fully discussed and settled in Thursley v. Plant, 1 Saun., 241, b., note 6.
There should have been a judgment below according to agreement, with respect to the points reserved, for the entire amount of damage incurred to the trial, and this judgment will be accordingly rendered here.
PER CURIAM.                                           Reversed.
Cited: Hodges v. Wilkinson, 111 N.C. 61. *Page 147